Citation Nr: 1532508	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-47 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability with an associated leg condition.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION


The appellant had active service from February 1972 to June 1972, with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the VA Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction rests with the RO in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his VA Form 9, substantive appeal, received in December 2010, the appellant requested a Travel Board hearing before a Veterans Law Judge.  In a letter, dated in November 2013, the appellant was notified that his hearing had been scheduled for December 5, 2013.  However, in November 2013 correspondence the Veteran requested his hearing be rescheduled.  In a June 2014 letter, the appellant was notified that his hearing had been re-scheduled for July 30, 2014.   However, in July 2014 correspondence, the Veteran requested his hearing again be rescheduled.  In an October 2014 statement, the Veteran reported that he had not been notified of the date of his re-scheduled hearing.  VA correspondence, dated in August 2014 and November 2014, associated with the record within Virtual VA, indicates the Veteran was placed on a list of persons wanting to appear for a Travel Board hearing.  However, the record does not reflect the Veteran has been re-scheduled for a Board hearing subsequent to July 2014.

Thus, the Board finds that the appellant should again be afforded an opportunity to provide testimony at a Travel Board hearing before a Veterans Law Judge, with notice of such scheduled hearing issued to his most recent address of record, prior to appellate consideration of his appeal.  A remand is required in order to afford the appellant his clearly requested Travel Board hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014).



Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing before a Veterans Law Judge in accordance with the docket number of his appeal.  Ensure that notice of the hearing is sent to the appellant's current address.  This notice letter must be documented in the claims file.

Thereafter, the case should be returned to the Board, as appropriate, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




